Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00684-CV

                                   Michael IDROGO,
                                       Appellant

                                            v.

                              Monica GONZALEZ, et al.,
                                      Appellees

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010-CI-21149
                         Honorable Larry Noll, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against Appellant Michael Idrogo.

      SIGNED December 31, 2013.


                                             _________________________________
                                             Patricia O. Alvarez, Justice